DETAILED ACTION
This Notice and Reasons for Allowance is in response to applicants’ proposed amendment and remarks filed on 11/23/2021 and the interview conducted on 04/21/2022.  The proposed amendment to Claims 1, 3, 4, 5, 6, and 14 filed on 11/23/2021 and remarks are hereby entered.  Claims 1-20 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.
Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ attorney of record Kristopher Reichlen (Reg. No. 74,918) on 04/21/2022.  Attorney Reichlen gave authorization to amend Claim 17 to place the application in condition for allowance.
Please Enter the Following EXAMINER’S AMENDMENT:
Replace Claim 17 with the following:
17.	The method of claim 16, wherein the second user information comprises one or more of:
a name, an address, a phone number, an email address, a picture, or a combination thereof, and
wherein the second user authentication information comprises a password.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 6, and 14 are allowed for the reasons argued by applicants in the remarks filed on 09/02/2021 which are persuasive.  The entered claim amendment filed 11/23/2021 renders the claimed invention as independent and distinct from the parent U.S. Patent No. 10,354,058, and therefore the double patenting rejection of Claims 1-20 is withdrawn.  Claims 2-5, 7-13, and 15-20 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of record Riello et a. (WO 2008/136031 A1) discloses a fully automated distributor consisting of a safe, which can also be assembled on-site, comprising a plurality of compartments containing the various safe deposit boxes. The safe deposit boxes are handled by a dedicated automated robot and a handling system connected to a console on the user side of the equipment designed to receive and check the identity cards presented by individual users when withdrawing and depositing their individual safe deposit boxes,
Neither Riello nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ amended independent Claims:
[Claim 1] “determine the user account is assigned to the physical box; a secure storage area in a body of the system configured to store a plurality of physical boxes, wherein the plurality of physical boxes comprises the physical box that is assigned to the user account associated with the user; wherein the first physical box is configured to be automatically dispensed from the secure storage area towards an opening in the body so as to allow the user outside of the body to access at least the portion of the physical box; and wherein the actuator is configured to automatically move at least the portion of the physical box in response to the request”;
[Claim 6] “receiving a request from the a user to have a physical box assigned to the user, wherein the physical box is an available box of at least one available physical box at a secure storage area of at least one secure storage area in a body of a dispensing device… an actuator on a belt within the body of the dispensing device automatically moves at least a portion of the physical box towards an opening in the body so as to allow the user outside of the body to access at least the portion of the physical box without removing the physical box from the actuator”;
[Claim 14] “receiving a first request from a first user to authorize a second user to access a physical box... wherein the physical box is one of a plurality of physical boxes that are located in a secure storage area in a body of a dispensing device and assigned to a user account associated with the first user; generating an account authorization associated with the physical box providing authorization to a second user account associated with the second user to a second request to physically receive the physical box such that upon the second request; an actuator within the body of the dispensing device automatically moves at least a portion of the physical box using a belt towards an opening in the body so as to and present the physical box for access externally from the body without removing the physical box from the actuator”.
The closest prior art made of record and cited consisted of the following references.
Do et al. (US 6502746 B1) discloses extracting deposited items from a secure enclosure, such as the envelope bin of an ATM/CAT safe, makes use, for example, of computer hardware and software applications, as well as one or more secure access devices, card devices, transponder devices, input devices, control mechanisms, transport bins, and transport devices, to modify or field retrofit an existing ATM/CAT to enable removal of items without opening the safe door. The modified ATM/CAT enables a service person, for example, to enter a retrieval request, which is received by a control device, and the control device automatically opens an access port of shutter of the ATM/CAT safe and automatically activates a transport mechanism to transport items out of the safe to be received by the service person or a secured access bin docked, for example, with the access port.
Brown et al. (US 6554105 B2) discloses a conveyor system for delivering items between a processing station and a remote delivery station includes a pair of flexible drive members and a pair of spaced apart drive guides each positioned to define a path of travel for one of the drive members between the stations. A carrier member having an item receiving portion and upper and lower ends is attached to both of the flexible drive members adjacent one of its upper or lower ends for reciprocation between the stations along the guides. A third flexible stabilization drive member and a corresponding stabilization guide is positioned to define a third path for the stabilization drive member. The carrier member is attached to the stabilization drive member adjacent to the other of its upper or lower ends. The active stabilization guide member provides for more uniform and stable translation of the carrier member between the stations. The invention also provides an adjustable mount connecting the stabilization drive member to the carrier member, and which allows for automatic adjustment of the predetermined spacing between the carrier journal for one or more of the drive members and the stabilization journal for the stabilization drive member, further enhancing stabilization of the system and maintenance of the carrier member in a desired orientation between the stations
Yui et al. (US 20040243812 A1) discloses a shared entrance apparatus for a multiple dwelling house, a dwelling unit door phone apparatus for the multiple dwelling house, a dwelling unit storage box management apparatus, and a communication system, whereby a visit and/or calling by a door-to-door sales agent is controlled, and whereby delivery of goods addressed to any one of the dwelling units constituting the multiple dwelling house is automatically received by the dwelling unit in question regardless of its resident being at home or absent. Residents and agents granted access to the dwelling units (called registered agents) are each issued an IC card carrying identification information.
Fisher (US 20050264400 A1) discloses an electronic lock system for use with real estate lock boxes. Each user has an identification card with a non-volatile secure memory for exchanging data with the lock box, and for exchanging data with a central computer. The user first inserts the card into a connector at the lock box, or at the central computer. The lock box or central computer must first enable (or unlock) the data in the card memory, and then can read the data stored in that card's memory and record this information in lock box memory. The card must then identify itself, and the user must identify himself/herself to the lock box or central computer. After the identification information is authenticated, the user can enter commands to the lock box; e.g., an access code is manually keyed into the lock box keypad by the user to obtain access to a secure compartment.
Landwirth et al. (US 20050269404 A1) discloses remotely managing a security area such as a safe deposit box repository providing ready access by a community of users includes one or more identity-confirmation steps, followed by granting permission to enter a first secure area. Within the first secure area, further identity-confirmation steps are performed before access to a second secure area is remotely authorized. Inside the second secure area, the user unlocks one mechanism which secures his specific safe deposit box and, if implemented in the particular vault, a second portion is remotely unlocked, permitting the user access to his box. Egress involves replacing the user's safe deposit box into the assigned location, then exiting to the first secure area. After the door between the second and first secure areas closes, exit from the first secure area is permitted. Identity-confirmation steps may include cards, PINs, biometric tests, visual identification, or other suitable steps.
Braunstein (US 20060293784 A1) discloses an electromechanical assembly for automated vending, storage and handling of Items or Containers with Items inside, comprising of: dual synchronized Roller-type or Belt-type sub-Conveyors with Carriers attached in a such a manner, that has minimum affect on it's content during Conveyor motions and allows automatic loading of Items or Containers into Carriers, automatic inspection, automatic processing and automatic unloading of content out of Carriers at designated locations. Sub-Conveyor on each side could be automatically controlled in such a way as to assure required in-synch motion of each sub-Conveyor in respect to the other, and advanced according to trajectory which could be coordinated by means of Guiding Rails or Tracks, pulley's or channels which could be supported from respective side walls of Conveyor enclosure.
Narayan et al. (US 9794253 B2) discloses a method and device that provides access security via use of periodically changing Quick Response (QR) codes. According to one aspect, the method includes: generating a first authentication QR code and assigning the first authentication QR code as a current authentication mechanism for accessing a first device. Contemporaneously with the generation of the QR code, at least one QR code validity parameter is established that defines when access to the first device can be provided to a second device that provides the first authentication QR code along with an access request. The method also includes, in response to a pre-defined trigger associated with the selected at least one QR code validity parameter: generating a new authentication QR code that is different from a previously generated authentication QR code; assigning the new authentication QR code as the current authentication mechanism for accessing the first device; associating a corresponding new QR code validity parameter to the new authentication QR code; and initiating a tracking of the corresponding new QR code validity parameter during which the new authentication QR code remains valid.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Haupt et al. (“Architecture for a Secure Distributed Repository”, September 2006, 7th IEEE/ACM International Conference on Grid Computing, pp. 200-206)
Hashimoto et al. (US 4789293 A)
Benion (US 6490893 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

04.21.2022